                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


CORY COLLINS,
                                                        CaseNo.2:17-cv-1028
               Plaintiff,
                                                        JUDGE ALGENON L. MARBLEY
       v.

                                                        Magistrate Judge Deavers
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                                            ORDER


       This matter comes before the Court on the Magistrate Judge's April 8,2019, Report and

Recommendation (ECF No. 14), which recommended that the Commissioner's decision be

REVERSED and that this action be REMANDED under Sentence Four of § 405(g).

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 14 at 13). The parties have failed to file any

objections, and the deadline for objections (April 22,2019) has lapsed.

       Therefore this Court hereby ADOPTS the Report and Recommendation based on the

independent consideration ofthe analysis therein, REVERSES the decision ofthe Commissioner,

and REMANDS under Sentence Four of § 405(g).

       IT IS SO ORDERED.


                                                s/ Algenon L. Marblev
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE
DATED: April 25,2019
